DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on December 27, 2021.
Claims 1-20 are presented for examination.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-11, 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miksovsky U.S. Patent Application Publication Number 2009/0248480 A1 (hereinafter Miksovsky), and further in view of Baldi et al. U.S. Patent Application Publication Number 2019/0007327 A1 (hereinafter Baldi).

As per claim 1, Miksovsky discloses a system comprising: 
circuitry configured to operate as a calendar synchronization service and to operate as a database service (see synchronization engine 710 with a sync database 704 in Figure 7 and see application server 118 is a web-based family calendar service server on page 3 section [0029] and Figure 1 and see application configured to 
the calendar synchronization service is configured to perform a domain name system (DNS) (see application server 118 is a web-based family calendar server with web-based domain name on page 3 section [0029]) to determine which one or more levels of event information are permitted (see application configured to synchronize two different sets of calendar data based on a set of rules, in this example filter by web-based family calendar server name on page 3 section [0033] and also register for family calendar service with a specific family access account on page 3 section [0029]) to be propagated from a first electronic calendar hosted by a first calendar host to a second electronic calendar hosted by a second calendar host (see application configured to synchronize two different sets of calendar data based on a set of rules on page 3 section [0033]);  
the database service is configured to store rules for propagating events on the first electronic calendar to the second electronic calendar (see family calendar service or the synchronization engine allow user to set up rules for controlling synchronizing between work and family calendars on page 4 section [0035]);  
the calendar synchronization service is configured to receive, via an application programming interface (API) (see user selecting a choice to update work related appointments on page 4 section [0036] and see using a graphical user interface to perform work calendar appointment setup on page 4 section [0037] and Figure 5), a notification of a first event on the first electronic calendar, wherein the first event has a start time, an end time, and one or more other properties (see setting up a first event 
the calendar synchronization service is configured to determine, based on the rules, to-be-propagated other properties of the first event, which may comprise none, some, or all other properties of the first event (see rule to determine if the property to be shared between calendars such as private family appointment is not shared to public on page 4 section [0038]);
the calendar synchronization service is configured to issue, in response to the receive of the notification (see response to user selecting a choice to update work related appointments on page 4 section [0036]), one or more commands to the second calendar host to generate, on the second electronic calendar, a second event having the start time, the end time, and the to-be-propagated other properties (see following rule and command propagate the Late Meeting appointment from Work Calendar in Figure 5 to Family Calendar entry as Late Meeting at 5:00pm start time and end time at 6:00pm in Figure 6 with dotted box to indicate work related property on page 4 section [0038] and Figure 6).
Miksovsky
Baldi teaches: the calendar synchronization service is configured to perform a domain name system (DNS) lookup to retrieve a DNS record (see looking up the correct server IP addresses using a DNS server on page 3 section [0031]) that determines which one or more levels of event information are permitted to be propagated from a first electronic calendar hosted by a first calendar host (see identifying a primary service and trigger one or more support flows from one or more ancillary services on page 8 section [0058] that is triggered by rules generated for distribution based domain on page 8 section [0059]) to a second electronic calendar host by a second calendar host (see using domain-to-service submodule to forward data to correct additional support domains such as synchronization for calendar services on page 4 section [0034]).
Miksovsky and Baldi are analogous art because they are from the same field of endeavor, cross platform calendar synchronization system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to perform a domain name system (DNS) lookup to retrieve a DNS record for calendar synchronization.  The motivation for doing so would have been to determining the correct domain server to send the data flow to base on rules (see page 8 section [0059] in Baldi).  Therefore, it would have been obvious to combine Miksovsky and Baldi for the benefit of perform a domain name system (DNS) lookup to retrieve a DNS record to obtain the invention as specified in claim 1.







As per claim 11, Miksovsky discloses system comprising: 
circuitry configured to operate as a calendar synchronization service and to operate as a database service (see synchronization engine 710 with a sync database 704 in Figure 7 and see application server 118 is a web-based family calendar service server on page 3 section [0029] and Figure 1), wherein: 
the database service is configured to store rules (see setting rules for controlling synchronization between calendar hosts on page 4 section [0035]) for propagating events from a first electronic calendar hosted by a first calendar host to a second electronic calendar hosted on a second calendar host (see application configured to synchronize two different sets of calendar data based on a set of rules on page 3 section [0033]), wherein: 
the rules determine what properties of the events on the first electronic calendar are to be propagated to the second electronic calendar (see determining what event is to be shared and kept private on page 4 section [0038]); and 
the rules determine what, if any, notifications are to be added to the second electronic calendar for events propagated from the first electronic calendar (see determining what event is to be shared and kept private on page 4 section [0038]);  
the calendar synchronization service is configured to receive, via an application programming interface (API) (see user selecting a choice to update work related appointments on page 4 section [0036] and see using a graphical user interface to 
the calendar synchronization service is configured to issue, in response to the receive of the notification (see response to user selecting a choice to update work related appointments on page 4 section [0036]), one or more commands to the second calendar host to generate a second event on the second electronic calendar according to the rules for propagating events from the first electronic calendar to the second electronic calendar properties (see following rule and command propagate the Late Meeting appointment from Work Calendar in Figure 5 to Family Calendar entry as Late Meeting at 5:00pm start time and end time at 6:00pm in Figure 6 with dotted box to indicate work related property on page 4 section [0038] and Figure 6).


As per claims 3, 13, Miksovsky and Baldi disclose the system of claim 1, wherein: the API is an API of the calendar synchronization service (see family calendar synchronization service 118 as application server performing calendar synchronization service on page 3 section [0029] in Miksovsky);  the calendar synchronization service is Miksovsky); and the receive of the notification is a result of the request (see new work appointments automatically synchronize to the family calendar based on rules on page 3 section [0030] in Miksovsky).

As per claims 7, 17, Miksovsky and Baldi disclose the system of claim 1, wherein the calendar synchronization service is configured to determine, based on the rules (see rules to make certain calendar events private and only allow co-worker to know the user has a family appointment at a certain time but not propagate the content of the appointment to co-workers on a second calendar on page 4 section [0038]), whether to propagate event notifications for the first event on the first electronic calendar to the second event on the second electronic calendar (see rules to determining if event should be shared on page 4 section [0038] in Miksovsky).

As per claims 10, 20, Miksovsky and Baldi disclose the system of claim 9, wherein the one or more properties comprise a start time or end time (see start and end time specified in appointment on page 5 section [0043] in Miksovsky) and the rules dictate a conversion from one time zone to another (see timestamp of modification on page 4 section [0039] and see modification of timestamp properties such as a start time or end time in a zone, or time zone as claimed on page 5 section [0043] in Miksovsky). 



Claims 2, 4-6, 8-9, 12, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miksovsky U.S. Patent Application Publication Number 2009/0248480 A1 (hereinafter Miksovsky), further in view of Baldi et al. U.S. Patent Application Publication Number 2019/0007327 A1 (hereinafter Baldi), and further in view of Caligor U.S. Patent Application Publication Number 2017/0323225 A1 (hereinafter Caligor).

As per claims 2, 12, Miksovsky and Baldi do not disclose expressly: system of claim 1, wherein: the API is an API of the first calendar host; the calendar synchronization service is configured to periodically issue a request to the API of the first calendar host; and the notification is a response to such a request.
Caligor teaches the API is an API of the first calendar host (see different calendar servers such as Google Calendar and Microsoft Exchange server connecting via web-based application on page 3 section [0025]); the calendar synchronization service is configured to periodically (see calendar tasks are regularly updated on page 8 section [0106]) issue a request to the API of the first calendar host (see calendar tasks are queried on page 8 section [0102]); and the notification is a response to such a request (see calendar tasks are continuously updated to be current on page 8 section [0106]).
Miksovsky and Caligor are analogous art because they are from the same field of endeavor, cross platform calendar synchronization system.  Before the effective filing Caligor).  Therefore, it would have been obvious to combine Miksovsky and Baldi and Caligor for the benefit of periodically performing calendar synchronization to obtain the invention as specified in claims 2, 12.

As per claims 4, 14, Miksovsky and Baldi and Caligor disclose the system of claim 1, wherein the to-be-propagated other properties include a summary property (see summary such as Whole family: dinner out with certain private content not shared on page 4 section [0038] and Figure 5 in Miksovsky) of the first event; and the summary property contains information as would be found in a summary property of an iCalendar file for the first event (see iCalendar server on page 2 section [0023] and see iCalendar format publishes selected communication on page 2 section [0024] in Caligor). 


As per claims 5, 15, Miksovsky and Baldi and Caligor disclose the system of claim 11, wherein: the rules determine what, if any, portion of a description property of the first event on the first electronic calendar is to be propagated to the second event on the second electronic calendar (see summary such as Whole family: dinner out with certain private content not shared based on rules on page 4 section [0038] and Figure 5 in Miksovsky);  and the description property contains information as would be found in a description property of an iCalendar file for the first event (see iCalendar server on page Caligor). 

As per claims 6, 16, Miksovsky and Baldi and Caligor disclose the system of claim 1, wherein the to-be-propagated other properties do not include one or more attendees of the first event (see summary such as Whole family: dinner out with certain private content not shared based on rules on page 4 section [0038] and Figure 5 and see information not shared such as information about an individual user name on page 4 section [0039] in Miksovsky); and the one or more attendee properties contains information as would be found in one or more attendee and/or organizer property of an iCalendar file for the first event (see iCalendar server on page 2 section [0023] and see iCalendar format publishes selected communication on page 2 section [0024] in Caligor).


As per claims 8, 18, Miksovsky and Baldi and Caligor disclose the system of claim 1, wherein the calendar synchronization service is configured to determine, based on the rules, whether to set, for the second event on the second electronic calendar, a notification at a different time than a notification set for the first event on the first electronic calendar (see assigning tasks to multiple assignees based on assignment rules on page 15 section [0184] and see calendar events has a set start and end time while individual task assigned into the calendar is different with their own start and end time on page 14 section [0179] in Caligor).

As per claim 9, Miksovsky and Baldi and Caligor disclose the system of claim 1, wherein the calendar synchronization service is configured to determine, based on the rules, whether to set, for the second event on the second electronic calendar, a notification at a different time than a notification set for the first event on the first electronic calendar (see calendar events has a set start and end time while individual task assigned into the calendar is different with their own start and end time on page 14 section [0179] in Caligor).

As per claim 19, Miksovsky and Baldi and Caligor disclose system of claim 11, wherein the calendar synchronization service is operable to: when the rules determine that multiple notifications for the second event are to be added to the second electronic calendar: issue one or more commands to the second calendar host to generate one or more dummy events on the second electronic calendar;  and set one or more notifications on the one or more dummy events (see rules that converts a new all-day event on more than one day into a week specific task on page 14 section [0171] and see assigning tasks to multiple assignees based on assignment rules on page 15 section [0184] and see calendar events has a set start and end time while individual task assigned into the calendar is different with their own start and end time on page 14 section [0179] in Caligor).





Response to Arguments
Applicant’s arguments, see Remarks on page 8, filed December 27, 2021, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 112 rejection of claims 1 and 11 has been withdrawn. 

Applicant’s arguments, see Remarks on page 9, filed December 27, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further in view of Baldi et al. U.S. Patent Application Publication Number 2019/0007327 A1.
Miksovsky do not disclose expressly: the calendar synchronization service is configured to perform a domain name system (DNS) lookup to retrieve a DNS record that determines which one or more levels of event information are permitted to be propagated from a first electronic calendar hosted by a first calendar host to a second electronic calendar host by a second calendar host.
Baldi teaches: the calendar synchronization service is configured to perform a domain name system (DNS) lookup to retrieve a DNS record (see looking up the correct server IP addresses using a DNS server on page 3 section [0031]) that determines which one or more levels of event information are permitted to be propagated from a first electronic calendar hosted by a first calendar host (see identifying a primary service and trigger one or more support flows from one or more ancillary services on page 8 
Miksovsky and Baldi are analogous art because they are from the same field of endeavor, cross platform calendar synchronization system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to perform a domain name system (DNS) lookup to retrieve a DNS record for calendar synchronization.  The motivation for doing so would have been to determining the correct domain server to send the data flow to base on rules (see page 8 section [0059] in Baldi).  Therefore, it would have been obvious to combine Miksovsky and Baldi for the benefit of perform a domain name system (DNS) lookup to retrieve a DNS record to obtain the invention as specified in claim 1.


Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
As per claims 7, 17, the applicant asserts that Miksovsky do not disclose: “determine, based on rules, whether to propagate event notifications for the first event on the first electronic calendar to the second event on the second electronic calendar” (see Remarks on page 11 and 14).  The examiner respectfully disagrees.
Miksovsky discloses: determine, based on rules, whether to propagate event notifications for the first event on the first electronic calendar to the second event on the 
Miksovsky teaches using rules to make certain calendar content private and not propagate to second electronic calendar of a co-worker.

As per claims 10, 20, the applicant asserts that Miksovsky do not disclose: “wherein the one or more properties comprise a start time or end time and the rules dictate a conversion from one time zone to another” (see Remarks on page 11).  The examiner respectfully disagrees.
Miksovsky discloses: wherein the one or more properties comprise a start time or end time (see start and end time specified in appointment on page 5 section [0043] in Miksovsky) and the rules dictate a conversion from one time zone to another (see timestamp of modification on page 4 section [0039] in Miksovsky).
Miksovsky discloses modification of timestamp properties such as a start time or end time in a zone, or time zone as claimed, to another (see page 5 section [0043]).

As per claim 11, the applicant asserts that Miksovsky
Miksovsky discloses: determine, based on rules, whether to propagate event notifications for the first event on the first electronic calendar to the second event on the second electronic calendar (see rules to make certain calendar events private and thus only allow co-worker to know the user has a family appointment at a certain time but not propagate the content of the appointment to co-workers on a second calendar on page 4 section [0038]).
Miksovsky teaches using rules to make certain calendar content private and not propagate to second electronic calendar of a co-worker.

As per claim 19, the applicant asserts that Caligor do not disclose: “when the rules determine that multiple notifications for the second events are to be added to the second electronic calendar: issue one or more commands to the second calendar host to generate one or more dummy events on the second electronic calendar; and set one or more notification on the one or more dummy events” (see Remarks on page 17).  The examiner respectfully disagrees.
Caligor discloses: when the rules determine that multiple notifications for the second events are to be added to the second electronic calendar: issue one or more commands to the second calendar host to generate one or more dummy events on the second electronic calendar; and set one or more notification on the one or more dummy events (see rules that converts a new all-day event on more than one day into a week specific task on page 14 section [0171] and see assigning tasks to multiple assignees based on assignment rules on page 15 section [0184] and see calendar events has a Caligor).
Caligor teaches using rules to make duplicate all-day events into multiple one or more days or one or more dummy events as claimed (see page 15 section [0184]).
Caligor teaches assign multiple tasks to multiple assignees on the calendar based on rule, or one or more dummy event as claimed (see page 15 section [0184]).
Caligor teaches assigning a calendar events into list of tasks for multiple assignees based on rules, or one or more dummy events as claimed (see page 14 section [0179]). 
Caligor teaches using rules to create duplicate calendar events, or dummy events as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALAN S CHOU/Primary Examiner, Art Unit 2451